TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00558-CV



 Susan Morrison, On Behalf of Her Family, and as Taxpayers & Aggrieved Parties in the
                      Mountain View Neighborhood, Appellant

                                               v.

City of Llano By and Through Its City Council Acting As the Board of Adjustment; and By
 and Through Its City Manager, Finley de Graffenried, in Their Official Capacities; and
                Aldermen Mike Reagor & Edward Stefan, et al., Appellees


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
           NO. 16,055, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant and appellees have filed a joint motion to dismiss this appeal pursuant

to their settlement agreement. We grant the joint motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).




                                             J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Joint Motion

Filed: April 2, 2009